Title: Robert Fulton to Thomas Jefferson, 8 July 1813
From: Fulton, Robert
To: Jefferson, Thomas


            Sir New york July 8th 1813
            on the fourth inst, I sent you a letter containing drawings details and observations on my experiments on firing cannon under water, and the consequence of such a mode of conducting maritime war, on the preceding pages is an exact copy of Commodore Decaturs opinion in favor of this discovery, which from so experienced an officer must have weight with those who are not familiar with nautical affairs
            The object now is to give a fair experiment to this discovery By building a Vessel and fitting her in the best manner to secure success and for which Congress should appropriate 100,000 dollars. In which good work I hope for the friendly aid of your influence on your friends in both houses,
			 Since my last letter to you I have composed the steam engine to work in the ship In such manner that it is within the wooden walls principally below the water line and out of danger of shot from the
			 enemy.
			 I have this day sent a copy of the commodores opinion to Mr Madison you will have the goodness to send the letter to him, with such opinion of the plan as you think it merits
            I am Sir respectfully your most obedientRobt Fulton
          